SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1212
CAF 13-01382
PRESENT: SMITH, J.P., CENTRA, FAHEY, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF COREY L. BAXTER,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

LEAH P. BORDEN, RESPONDENT-APPELLANT.
-------------------------------------
IN THE MATTER OF LEAH P. BORDEN,
PETITIONER-APPELLANT,

                      V

COREY L. BAXTER, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT AND
PETITIONER-APPELLANT.

PALOMA A. CAPANNA, WEBSTER, FOR PETITIONER-RESPONDENT AND RESPONDENT-
RESPONDENT.

SCOTT A. OTIS, ATTORNEY FOR THE CHILDREN, WATERTOWN.


     Appeal from an order of the Family Court, Jefferson County (Peter
A. Schwerzmann, A.J.), entered August 1, 2013 in a proceeding pursuant
to Family Court Act article 6. The order, inter alia, dismissed the
amended petition of Leah P. Borden.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Baxter v Borden ([appeal No. 1]
___ AD3d ___ [Nov. 21, 2014]).




Entered:    November 21, 2014                   Frances E. Cafarell
                                                Clerk of the Court